OPINION OF THE COURT
Per Curiam.
Richard H. Goldman has submitted an affidavit dated July *3217, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Goldman was admitted to practice as an attorney by this court on December 18, 1968, under the name Richard Howard Goldman.
Mr. Goldman acknowledged that he is the subject of a disciplinary proceeding, wherein he is charged, inter alia, with neglecting a legal matter entrusted to him, resulting in his client’s action being dismissed, misrepresenting the status of this matter to his client, failing to cooperate with the petitioner Grievance Committee for the Tenth Judicial District in its investigation of two separate complaints filed against respondent, and converting escrow funds in excess of $11,000.
Mr. Goldman acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, that he is fully aware of the implication of submitting his resignation, and that he could not successfully defend himself on the merits against the charges outlined above.
Under the circumstances herein, the resignation of Richard H. Goldman as a member of the Bar is accepted and directed to be filed. Accordingly, he is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Rubin, JJ., concur.
Ordered that the resignation of Richard H. Goldman, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Richard H. Goldman, admitted under the name Richard Howard Goldman, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Richard H. Goldman shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Richard H. Goldman is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *33as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.